BROADMARK FUNDS April 17, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Broadmark Funds File Nos. 811-22769 and 33-185002 Ladies and Gentlemen: On behalf of Broadmark Funds (the “Registrant”), and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the prospectus dated April 1, 2014 for the Broadmark Tactical Plus Fund (the “Fund”), a series of the Registrant.This 497(c) is being filed for the sole purpose of submitting the exhibits containing interactive data format risk/return summary information for the Fund, and incorporates by reference the 497(c) filed on April 1, 2014, Accession No. 0001111830-14-000240. Please contact the undersigned at 513.587.3451 if you have any questions or comments concerning this filing. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
